DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 27 April 2022.

Allowable Subject Matter
Claims 1, 21 and 29-46 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter.  
The prior art of record, either singularly or in combination, does not suggest, in combination with the other claim limitations, the first gate has a first length along the longitudinal direction, the second gate has a second length along the longitudinal direction, wherein the second length substantially equals the first length; a source region having a source length substantially equals the first length; a P-type well surrounding the source region; a drain region having a drain length substantially equals the first length; an N-type well surrounding the drain region, wherein the N-type well has an N-well length along the longitudinal direction, the N-well length is greater than the second length of the second gate, the second gate is entirely within a vertical projection area of the N-type well, a bottom surface of the P-type well and a bottom surface of the N-type well are substantially at a same depth from the first gate, as required by claims 1 and 45.  Claims 30-44 and 46, depends either directly or indirectly from claims 1 and 45, and are allowable for the same reasons.
The prior art of record, either singularly or in combination, does not suggest, in combination with the other claim limitations, a second gate stripe separated from the first gate stripe by a predetermined distance; the continuous sidewall spacer is in direct contact with both the first gate stripe and the second gate stripe, wherein the continuous sidewall spacer has a first spacer length along the longitudinal direction, the predetermined distance is greater than an entire width of the second gate stripe along the horizontal direction; a first un-merged sidewall spacer at a side of the first gate stripe opposite to a side of the continuous sidewall spacer; the continuous sidewall spacer is entirely within a vertical projection area of the N-type well from top view perspective; the first un-merged  sidewall spacer is entirely within a vertical projection of the P-type well; the second gate stripe is entirely within a vertical projection area of the N-type well; a bottom surface of the P-type well and a bottom surface of the N-type well are substantially at a same depth from the first gate stripe; the drain length is identical with the first spacer length; and the drain length is less than the N-well length, as required by claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815